NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1902
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                               ANTHONY HADAWAY,
                          a/k/a VINCENT LAMONT JONES
                                a/k/a LAMONT JONES,
                                                  Appellant
                              _______________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         D.C. Criminal No. 09-cr-00161-001
                             (Honorable J. Curtis Joyner)
                                  ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 5, 2012

        Before: SCIRICA, AMBRO and VAN ANTWERPEN, Circuit Judges.

                                (Filed: March 16, 2012)
                                 _________________

                              OPINION OF THE COURT
                                 _________________

SCIRICA, Circuit Judge.

      Anthony Hadaway was tried and convicted in federal court for interference of

interstate commerce by robbery (18 U.S.C. § 1951(a)). He was sentenced to 293 months’

imprisonment. He raises two arguments on appeal. First, he contends the court abused its
discretion in denying his pretrial motion to sever his charges. Second, he argues the court

erred in allowing the government to introduce fingerprint reports assembled by the

Philadelphia Police Department, because these reports contained prejudicial hearsay and

their entry into evidence violated his rights under Confrontation Clause. We will affirm.

                                             I.

       In August 2008, Hadaway committed two robberies at commercial establishments

in Southwest Philadelphia. First, on August 1, he entered Fashion Unlimited, a clothing

store located at 6127 Woodland Avenue, and pretended to shop for goods. He left without

buying anything, and returned approximately fifteen minutes later. Hadaway asked the

shopkeeper to fetch him two pieces of merchandise from a wall display. When she did so,

Hadaway beat and seriously wounded her, leaving her unconscious. He stole a gold

necklace from the shopkeeper’s neck, moved the cash register to the back of the store,

and stole $600 to $800 from the register. He then fled.

       Next, on August 6, 2008, Hadaway entered E-Z Cleaners, a drycleaners located at

701 S. 52nd Street. He dropped off two items, was handed a receipt, and departed.

Approximately thirty minutes later, Hadaway returned to E-Z Cleaners and told M.N., the

sole owner and employee, that he wanted to retrieve his clothing because the fee was too

high. He handed over the receipt, which M.N. put in the trashcan. Hadaway took out a

handgun, pointed it at M.N., and climbed over the counter. He stole $100-130 from the

register, and took $30, a debit and credit card, and two cell phones from M.N. Hadaway

forced M.N. to the back of the store at knife-point, tied her up, and fled.



                                              2
       On the day each robbery was committed, Philadelphia police officers investigated

the scene promptly. At Fashion Unlimited, they found a latent fingerprint on the cash

register. At E-Z Cleaners, they found a fingerprint on Hadaway’s receipt in the trashcan.

Both fingerprints were analyzed, and each was found to match a set of known prints

belonging to the defendant. Hadaway was arrested on August 13, 2008. At the police

station, he waived his Miranda rights and confessed to both robberies. With respect to the

robbery at Fashion Unlimited, Hadaway stated, “I went in there and robbed it.” With

respect to E-Z Cleaners, Hadaway confessed, “I went in there and asked for the money. . .

. I pointed a knife at her [the store employee]. . . . It was a steak knife.” He also admitted

to “jump[ing] over” the counter, stealing money from the store, and taking two cell

phones from the employee.

       On March 12, 2009, a grand jury in the Eastern District of Pennsylvania returned a

three-count indictment against Hadaway, charging him with two counts of interference of

interstate commerce by robbery (18 U.S.C. § 1951(a)), and one count of using and

carrying a firearm during a crime of violence (18 U.S.C. § 924(c)). Before trial, Hadaway

filed a motion to sever under Fed. R. Crim. P. 14. He argued that consolidating the

robbery counts would cause him unfair prejudice, because it would lead the jury to

believe he was more likely to be culpable given the presence of two similar crimes. The

court denied Hadaway’s motion.

       Hadaway proceeded to trial. The government’s evidence against him consisted of

testimony from employees at each store; testimony from the Philadelphia police officers

who obtained latent fingerprints from the crime scenes; testimony from Clifford Parson, a

                                               3
fingerprint technician for the Philadelphia Police Department; and testimony from the

detective who heard Hadaway’s confession. The jury found Hadaway guilty of

interference of interstate commerce by robbery, but not guilty of using a firearm during a

crime of violence. As noted, the District Court sentenced him to 293 months’

imprisonment, as well as ordered three years’ supervised release.

                                              II. 1

       Hadaway contends the District Court erred in denying his motion to sever. We

review for abuse of discretion. United States v. Hart, 273 F.3d 363, 369 (3d Cir. 2001).

       Fed. R. Crim. P. 8(a) provides for the joinder of two or more offenses in an

indictment or information when they are “of the same or similar character, or are based

on the same act or transaction, or are connected with or constitute parts of a common

scheme or plan.” Under Fed. R. Crim. P. 14(a), meanwhile, a “court may order separate

trials of counts, sever the defendants’ trials, or provide any other relief that justice

requires,” where joinder “appears to prejudice a defendant.” Hadaway concedes joinder

of the three offenses was proper in the indictment, but contends the court should have

exercised its discretion under Rule 14(a) to sever the offenses at trial.

       Hadaway’s claim is unavailing. A district court enjoys considerable latitude in

deciding whether to sever offenses under Rule 14, with the touchstone being whether a

“substantial potential for prejudice” will arise if the trials are consolidated. United States

v. Joshua, 976 F.2d 844, 848 (3d Cir. 1992). “Mere allegations of prejudice are not


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291.
                                               4
enough; and it is not sufficient simply to establish that severance would improve the

defendant’s chance of acquittal.” United States v. Reicherter, 647 F.2d 397, 400 (3d Cir.

1981). In Hadaway’s case, the court reasonably concluded that a “substantial potential

for prejudice” would not arise from a single trial. The jury could “reasonably be expected

to compartmentalize the evidence” against Hadaway for each offense, given that he was

being tried for two relatively simple robberies, one of which allegedly involved a gun. Id.

at 400; United States v. Weber, 437 F.2d 327, 332 (3d Cir. 1970). We have upheld a

jury’s ability to consider multiple charges in cases far more complex than that here. E.g.

United States v. Thomas, 610 F.2d 1166 (3d Cir. 1979) (holding severance was

unnecessary in a case with 31 bank fraud charges).

       The District Court properly instructed the jury to consider each offense

separately, stating “[t]he number of offenses charged is not evidence of guilt and this

should not influence your decision in any way.” That the jury convicted Hadaway on

Counts One and Two (the two robbery counts) but not on Count Three (using a gun

during a crime of violence) confirms it compartmentalized the evidence against him, and

was not substantially prejudiced by the joinder of the offenses at trial.

                                             III.

       Next, Hadaway contends the District Court erred in admitting evidence of two

“Investigation Reports” produced by the Philadelphia Police Department, each

concluding that a latent fingerprint found at one of the crime scenes matched the known

prints of Hadaway. We review for abuse of discretion. United States v. Serafini, 233 F.3d

758, 768 (3d Cir. 2000).

                                              5
       The Investigation Reports came into evidence under the business records

exception to the hearsay rule, Fed. R. Evid. 803(6), during the government’s redirect

examination of its expert, Clifford Parson. On direct examination, Parson explained that,

in his professional opinion, the latent fingerprints found at Fashion Unlimited and E-Z

Cleaners matched those of Anthony Hadaway. 2 On cross-examination, the defense sought

to impeach Parson’s credibility by pressing him to concede that, in conducting its

analyses, the Philadelphia Police Department diverged from some of the professionally

recommended standards for conducting “ACE-V” fingerprint identification. The defense

also attacked Parson’s credibility by suggesting his analysis of one of the sets of prints

suffered from “confirmation bias,” given that Parson was not the “initial evaluator” for

that set. On redirect examination, the government responded to the defense’s attack on

Parson by introducing the two Investigation Reports compiled by the Philadelphia Police

Department, in which three technicians – an initial analyst and two verifiers – made

positive identifications of each set of prints. The government’s objective was to show that

the Department had complied with the widely followed standards for conducting ACE-V,

and that Parson’s role in the process provided him a sufficiently informed expert opinion.

       The court did not abuse its discretion in admitting the Investigation Reports into

evidence under Fed. R. Evid. 803(6). Hadaway contends that while the reports might

have qualified as business records, they contained a second layer of problematic

testimony – namely, the statements of the two fingerprint technicians (besides Parson)

2
 The only exhibits the government used during Parson’s direct examination were images
of the latent prints found at each crime scene, and images of Hadaway’s fingerprints.
Parson used the exhibits to demonstrate how he was able to make positive matches.
                                              6
who made positive identifications in each report but did not testify at trial. According to

Hadaway, this second layer of testimony was unsanctioned by Fed. R. Evid. 805

(prescribing that “[h]earsay included within hearsay” is only admissible “if each part of

the combined statements conforms with an exception to the hearsay rule”), as well as by

the Confrontation Clause, see Melendez-Diaz v. Mass., 557 U.S. 305 (2009) (holding that

a forensic analyst’s statements in a laboratory report were “testimonial,” and were

inadmissible unless the analyst appeared at trial). On the Confrontation Clause point,

Hadaway cites Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011), where the Court

recently held it did not satisfy Melendez-Diaz for a scientist to testify about a report

compiled by his colleague, even if the two worked at the same lab. Nonetheless,

Hadaway’s claims are unavailing. On redirect, the government responded to the defense’s

assertions that the Philadelphia Police Department deviated from the protocols, and about

whether Parson’s judgment suffered from confirmation bias, by introducing the

Investigation Reports. The purpose of the reports was to respond to the defense’s attack –

to show that the Department had performed ACE-V in a responsible and professional

manner, and that Parson was an informed participant in that process with a well-founded

expert judgment. Neither Fed. R. Evid. 805 nor the Confrontation Clause were triggered,

because the reports were not being offered for the truth of the matter asserted therein nor

as “testimony” against Hadaway.

       Furthermore, any error in admitting the reports was harmless. When a court errs in

making an evidentiary ruling, we may affirm as long as there is a “high probability” it did

not contribute to the verdict. United States v. Molina-Guevara, 96 F.3d 698, 703 (3d Cir.

                                              7
1996). When that error is of constitutional proportions, we may affirm only if “it appears

beyond a reasonable doubt that the error complained of did not contribute to the verdict

obtained.” United States v. Barbosa, 271 F.3d 438, 459 (3d Cir. 2001) (internal quotation

marks and citation omitted); see also United States v. Jimenez, 513 F.3d 62, 78 (3d Cir.

2008 ) (applying harmless error analysis to a Confrontation Clause challenge). Here, both

standards – as to the evidentiary error, and as the Confrontation Clause error– are

satisfied. First, at the time of the reports’ introduction, all of the potentially problematic

testimony included therein had already been challenged by Hadaway. During the

defense’s cross-examination of Parson, Hadaway’s counsel asked whether, and how

many, persons at the Department besides Parson had positively matched the latent prints

to Hadaway’s prints. Parson answered that, for each latent, two additional technicians

made a positive identification. The only new information that came out during the

government’s redirect and its introduction of the reports was the name of the two

technicians. Second, the remaining evidence against Hadaway – from the testimony of

the store employees, to the expert testimony of Clifford Parson on direct, to Hadaway’s

confession – was more than sufficient to convict. These factors show it is clear “beyond a

reasonable doubt that the jury verdict would have been the same absent [any] error.”

Barbosa, 271 F.3d at 460.

                                              IV.

       For the foregoing reasons, we affirm the judgment of conviction and sentence.




                                               8